DETAILED ACTION
The following is a Notice of Allowance in response to the Amendment submitted on February 16, 2022.  Applicant’s February 22nd amendment amended claims 1, 8 and 15 and canceled claims 2, 3, 9, 10, 16, 17.  Claims 1, 4-8, 11-15 and 18-20 are currently pending and allowed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 4-8, 10-15 and 18-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1, 4-8, 10-15 and 18-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 12, filed February 22nd, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 4-8, 10-15 and 18-20 has been withdrawn. 

 

ALLOWANCE
The following is an Allowance in response to the Amendment submitted on February 16, 2022.  Claims 1, 4-8, 11-15 and 18-20 are currently pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and computer-implemented method to improve committed code, the method comprising: responsive to the committed code comprising a number of errors or defects for a first software component associated with a first developer, determining, by a software management component management system executed on a computer, a size and an amount of time corresponding to the committed code, the software component management system retrieving the first software component from a software component code base; determining, by the computer, a time per unit of contribution based on the size and amount of time; updating, by the computer, component mastery metrics corresponding to the first software component in an expertise score vector corresponding to the first developer based on the time per unit of contribution; retrieving, by the computer, a problem record for the software component; performing, using natural language processing (NLP) on the computer, analysis of the problem record to output keywords that are identified in the problem record; generating, by the computer, a work item for the software component using the keywords previously identified using NLP, such that the work item is placed in a work item queue on the computer; assigning, by the computer, the first developer to a developer tier based on the component mastery metrics;  assigning, by the computer, a-the work item corresponding to the first software component to the first developer based on the developer tier; determining, by the computer, a first average time per unit of contribution for a first plurality of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623